                                                                                    United States District Court
                            UNITED STATES DISTRICT COURT                              Southern District of Texas
                             SOUTHERN DISTRICT OF TEXAS                                  ENTERED
                                 HOUSTON DIVISION                                     February 20, 2020
                                                                                      David J. Bradley, Clerk
JOCK O LOGAN AND ANGELA CHIMEL,                  §
      Plaintiffs,                                §
                                                 §
v.                                               §          CIVIL ACTION H-18-3743
                                                 §
CARRINGTON MORTGAGE SERVICES, LLC,               §
      Defendant.                                 §

                              MEMORANDUM OPINION & ORDER

       Pending before the court is a memorandum and recommendation filed by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 35. The M&R recommends granting in part and denying in part

defendant Carrington Mortgage Services, LLC’s (“Carrington”) motion for summary judgment

(Dkt. 24) and denying plaintiffs Jock O. Logan and Angela Chimel’s (collectively, “Plaintiffs”)

motion for summary judgment (Dkt. 25). Id. Carrington filed objections to the M&R (Dkt. 36), as

did Plaintiffs (Dkt. 37). Carrington responded. Dkt. 38.

       For dispositive matters, the court “determine(s) de novo any part of the magistrate judge’s

disposition that has been properly objected to.” See Fed. R. Civ. P. 72(b)(3). “The district judge

may accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id.

       The court has reviewed de novo the parties’ objections to the M&R. Having reviewed the

M&R, the record, the objections, Carrington’s response, and the applicable law, the objections are

OVERRULED. The court ADOPTS IN FULL the M&R.

       Signed at Houston, Texas on February 20, 2020.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge
